Citation Nr: 1128614	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  05-40 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as a result of exposure to herbicides or as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In July 2007, the Board remanded this case for further evidentiary development.  Thereafter, in an August 2008 decision, the Board denied entitlement to service connection for hypertension.  In September 2009, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this appeal to the Board.  In February 2010, pursuant to the Court's Joint Motion to remand, the Board once again remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

In June 2011, the Veteran's representative, on the Veteran's behalf, submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

Hypertension was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current hypertension to service or to a service-connected disability.


CONCLUSION OF LAW

The Veteran's current hypertension was not incurred in or aggravated by active service, may not be presumed to have been incurred or aggravated therein, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2004 letter issued prior to the decision on appeal, and in August 2007 and March 2010 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection (to include on a secondary basis), as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2007 and March 2010 letters, as well as a March 2006 letter, also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in April 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records and examination reports, hearing testimony, and medical treatise information from the Internet.

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining information regarding the Veteran's treatment providers and obtaining VA treatment records.  In response, the RO asked the Veteran in a March 2010 letter to provide information regarding his treatment providers, and to specifically authorize the release of treatment records from private Dr. Pace.  However, the Veteran did not provide the requested authorization form, and thus no further action could be taken to obtain these private treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  The RO also obtained current VA treatment records from the VA Medical Center in Little Rock, Arkansas, and obtained a negative response from the Central Arkansas VA Healthcare System regarding treatment records dating back to 1990.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim for service connection, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for hypertension, to include as due to exposure to Agent Orange during his service in the Republic of Vietnam.  He also contends that he developed hypertension as a result of his service-connected type II diabetes mellitus, which has been rated as 20 percent disabling since August 27, 2004.  After careful consideration of all procurable and assembled data, the Board finds that service connection for the Veteran's hypertension is not warranted on any basis.

As an initial matter, a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).  The Veteran served in Vietnam, and therefore his exposure to herbicides is conceded.  However, hypertension is not a disability recognized by VA as being due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

In a May 2011 statement, private Dr. Pace noted that the Veteran was being medically managed for a number of conditions, including hypertension and diabetes mellitus type II.  She went on to state that all of the Veteran's complaints are or have been associated with exposure to Agent Orange.  However, she did not provide any rationale with regard to this conclusion, and the Board observes that such a general statement regarding the Veteran's "complaints" does not have enough probative value to suggest a specific link between the Veteran's current hypertension and his herbicide exposure in service, especially in the absence of any supporting evidence.

Accordingly, because hypertension is not a disability recognized by VA as being due to herbicide exposure, and because there are no probative medical opinions of record linking the Veteran's current hypertension to his confirmed in-service herbicide exposure, service connection for hypertension on a presumptive basis as a result of herbicide exposure is not warranted.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

The fact that the Veteran is not entitled to the foregoing regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct or secondary basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's blood pressure at his May 1966 service entrance examination measured 128/74, and his blood pressure at his February 1970 service separation examination measured 120/78.  All other service treatment records are negative for any blood pressure readings, as well as for any complaints, diagnosis, or treatment of hypertension.  At his January 2007 hearing, the Veteran acknowledged that he did not have high blood pressure when he was in service and that he was first diagnosed with hypertension in 1986.

The Veteran underwent a VA diabetes mellitus examination in December 2004.  On that occasion, it was noted that he had no known renal disease.  The examiner diagnosed the Veteran with hypertension, noted to be on treatment and controlled.  The examiner then opined that the Veteran's hypertension was essential.

On his December 2005 VA Form 9, the Veteran stated his belief that he got type II diabetes mellitus and hypertension at the same time.

At his January 2007 hearing, the Veteran testified that his hypertension was first diagnosed in 1986 by private Dr. Pace and that he also had borderline diabetes during that same time frame.  However, the Veteran acknowledged that he was not put on medication for diabetes until 2000 or 2001.  The Veteran expressed his feeling that he had been having symptoms caused by diabetes before it was officially diagnosed.  He also testified that his physician had told him to make sure to take his hypertension medication because of his diabetes.

Thereafter, on a prescription slip dated in January 2007, a private physician noted that the Veteran's high blood pressure was aggravated by his diabetes.  However, no accompanying explanation or rationale was provided.

The Veteran underwent a VA hypertension examination in March 2008.  On that occasion, he reported that he was told by a VA physician in the early 1990s that he was borderline diabetic and also hypertensive.  (The Board reiterates that the RO's attempts to obtain VA treatment records from this time period resulted in a negative response.)  At the March 2008 examination, the Veteran's renal function measured by blood urea nitrogen (BUN), creatinine, and estimated glomerular filtration rate was normal.  The examiner diagnosed the Veteran with essential hypertension.  The examiner then opined that it was less likely than not that the Veteran's hypertension was caused by his diabetes, based on the following findings: hypertension secondary to diabetes is generally on the basis of renal dysfunction which is caused by the diabetes, but the Veteran did not have renal dysfunction; and the Veteran's hypertension was diagnosed prior to the time he was overtly diabetic.  The examiner also opined that it was less likely than not that the Veteran's hypertension had been aggravated by his diabetes, as the Veteran's blood pressure was well-controlled, and especially due to the fact that he did not have any evidence of renal dysfunction.

The subsequent medical evidence of record documents the Veteran's ongoing medical treatment for hypertension, and reflects that he has not been diagnosed with any renal dysfunction or disabilities.  In a March 2009 VA treatment record, the Veteran stated that his diabetes-related complications included high blood pressure.

In her May 2011 statement, private Dr. Pace stated that the Veteran was treated at her clinic from February 1990 through August 1991 and that the Veteran was first diagnosed with diabetes mellitus in late 1990 while he was being managed medically for hypertension and other related issues.  To this end, the Board reiterates that the Veteran did not provide the requested authorization form for the release of treatment records from Dr. Pace, and thus no further action could be taken to obtain these private treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

With regard to service connection for hypertension on a direct basis, the Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of hypertension.  In addition, hypertension was not shown to a compensable degree within one year following his discharge from service.  Indeed, at his January 2007 hearing, the Veteran acknowledged that he did not have high blood pressure when he was in service and that he was first diagnosed with hypertension in 1986 (more than 15 years after his service discharge).

The Board notes that the Veteran's representative has argued that the March 2008 VA hypertension examination was not adequate because the VA examiner did not offer an opinion as to whether the Veteran's current hypertension had its onset in service or is directly related to service.  The representative argued that the separation examination blood pressure reading of 120/78 constituted "prehypertension," and that the National Institute of Health defines prehypertension as systolic blood pressure of 120-139 or diastolic pressure of 80-89.  The representative argued that the elevated blood pressure on the separation examination suggests that the subsequent development of hypertension was part of a process that that had its onset in service.  However, what the representative neglected to note was the systolic pressure of 128 on the entrance examination, which indicates any such "prehypertension" existed before he entered service.  Indeed, the systolic pressure noted on separation examination was actually lower than at entrance.

The Board notes that the Veteran does not contend, and the evidence does not show, that he was diagnosed with hypertension in service, or that blood pressure readings consistent with a diagnosis of hypertension (140 systolic and 90 diastolic) were noted in service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Additionally, there is no evidence suggesting the disorder arose during the year following discharge from service.  Further, "prehypertension" is not itself a disease, and the entrance examination findings reflect that any "prehypertension" that possibly existed in service arose prior to entrance.  Further, the systolic pressure at discharge was better than the number at entrance.  Thus, under these circumstances, the Board has no duty to obtain a medical opinion addressing service connection on a direct basis.  38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to service connection for hypertension on a secondary basis, the Board acknowledges the private physician's January 2007 statement that the Veteran's high blood pressure was aggravated by his diabetes.  However, because no accompanying explanation or rationale was provided, such opinion is entitled to little probative weight.

On the other hand, the March 2008 VA examiner reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinions that it was less likely than not that the Veteran's hypertension was caused by his diabetes, and that it was less likely than not that the Veteran's hypertension had been aggravated by his diabetes.  For these reasons, the opinions by the March 2008 examiner are of greater probative value.

Furthermore, while the Veteran contends that his hypertension is related to his service-connected type II diabetes mellitus, the Veteran has no medical training and thus his opinion on this point is not competent medical evidence.  In this regard, medical disorders such as hypertension require objective testing to diagnose, and can have many causes.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's own opinion regarding the etiology of his current hypertension is not competent medical evidence.

For these reasons, the opinions by the March 2008 examiner (which were accompanied by detailed supporting rationale) are of greater probative value than the opinion by the January 2007 private doctor (which was accompanied by no rationale) and the Veteran's lay contentions regarding the etiology of his hypertension (which are not competent medical evidence).  Accordingly, service connection for the Veteran's hypertension on a secondary basis is not warranted.  See 38 C.F.R. § 3.310(a) (2010).

The Board also acknowledges that in the June 2011 appellant's brief, the Veteran's representative requested that a medical expert review the evidence of record to render a new opinion as to secondary service connection as well as to determine whether the Veteran has renal disease.  However, as discussed above, there is no probative evidence of record suggesting a link between the Veteran's hypertension and his service-connected diabetes, as well as no evidence of record to suggest that the Veteran has been diagnosed with any renal disorders.  Therefore, the Board has determined that another medical opinion is not necessary.

In sum, the Board finds that the most competent and probative evidence indicates that hypertension was not shown in service or for many years thereafter, and the most probative evidence fails to link his current hypertension to service or to a service-connected disability.  Accordingly, service connection for hypertension is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension, to include as a result of exposure to herbicides or as secondary to service-connected type II diabetes mellitus, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


